Citation Nr: 0935618	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left foot fracture with history of bunionectomy 
and hallux valgus repair, and osteoarthritis, prior to 
January 22, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left foot fracture with history of bunionectomy 
and hallux valgus repair, and osteoarthritis, since January 
22, 2009.

3.  Entitlement to a compensable evaluation for hallux valgus 
and bunion of the right foot, prior to January 22, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus and bunion of the right foot with 
osteoarthritis, since January 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 
1982, from March 1988 to September 1988, and from February 
1993 to June 2001.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In November 2007, the Board 
remanded this case to the RO for additional evidentiary 
development.  In February 2009, the RO issued a rating 
decision which granted increased evaluations of 30 percent 
for the Veteran's service-connected residuals of left foot 
fracture with history of bunionectomy and hallux valgus 
repair, and osteoarthritis; and 10 percent for service-
connected hallux valgus and bunion of the right foot with 
osteoarthritis; effective from January 22, 2009.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding that staged 
ratings are permitted).  The Veteran continues to seek higher 
ratings for these conditions.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

In October 2008, the Veteran raised a claim seeking service 
connection for posttraumatic stress disorder.  As this issue 
has not yet been developed for appellate consideration, it is 
referred to the RO for appropriate action.

For the reasons indicated below, the appeal is once again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  

REMAND

The Veteran is seeking increased evaluations for his service-
connected residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, and osteoarthritis; 
and hallux valgus and bunion of the right foot with 
osteoarthritis.

In January 2008, the Veteran submitted a notice letter from 
the Social Security Administration (SSA) indicating that he 
was entitled to monthly disability benefits beginning in 
March 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the 
RO, with the assistance of the Veteran, to obtain these 
records.

Accordingly, the case is remanded for the following actions:

1.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's award of disability benefits 
from SSA, together with its decision 
awarding the Veteran disability benefits 
beginning in March 2008.  These records 
must be associated with the claims file.  
If these records are not available, a 
note to that effect must be included in 
the Veteran's claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the RO must then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

